On Motion this day made to this Honourable Court by Mr. Ellery of the Respondents Council praying that The Petition and Affidavitt of Yesterdays date might be read and read accordingly, Mr. Hume of Council for the Complainant moving for a Writt of Priviledge and Protection.
Upon opening the Matter alledged in the Petition and Affidavit of John Kinard preferred to this Honourable Court of Yesterdays date by Council learned on both sides. Ordered That a Supercedas do Issue and that the Provost Marshall be Served with the same.
Intr.
J. Skene Register